Citation Nr: 1020289	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  03-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to August 
1969.    

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied an evaluation in excess 10 
percent for PTSD.  (The Board notes that in that rating 
action it was also determined that the Veteran was not 
competent to handle the disbursement of (VA) funds.  The 
Veteran's daughter serves as his fiduciary/guardian, as 
recognized for VA purposes.)  This case was previously before 
the Board in June 2008 at which time the claim was returned 
for additional development, and the case has been returned to 
the Board for further appellate review.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but is 
not productive occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2003, January 2005 and July 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, VA obtained the Veteran's service treatment 
records and VA treatment records pertinent to the years after 
service.  The file also contains statements and contentions 
made by the Veteran and his representative.  Numerous VA 
psychiatric examinations have been conducted during the 
course of the appeal period, the most recent of which was 
conducted in August 2009.  The Veteran's representative 
maintains that another Remand is required in this case, to 
address the matter of whether the Veteran's diagnosed 
dementia is secondary to his PTSD.  However, this matter has 
been thoroughly addressed in clinical records and examination 
reports dated from 2000 forward, which have predominantly 
linked dementia to long-standing alcohol abuse and not PTSD.  
As such, the Board finds no inadequacy in the 2009 
examination report and no basis upon which a Remand is 
required in this case.  Moreover, herein the Board has 
granted the benefit sought in this case, the assignment of a 
30 percent evaluation, as expressed by the Veteran's 
representative in argument presented in April 2010.  Under 
these circumstances, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

Factual Background

By rating action of November 1992, service connection was 
established for PTSD for which a 10 percent evaluation was 
assigned under Diagnostic Code 9411.  A claim for an 
increased evaluation for PTSD was filed in April 2001.  

The Veteran was hospitalized at a VA medical facility 
beginning in October 2000 for a period of approximately three 
months for treatment of diagnosed alcohol-induced persisting 
amnestic disorder.  A November 2000 neuropsychology 
consultation report indicates that the Veteran exhibited 
severe deficits in all aspects of memory functioning and his 
overall mental status had not improved.  It was noted that 
given that the Veteran had been sober for nearly 4 weeks, it 
was unlikely that he would show significant improvement in 
cognitive functioning beyond this point.  Later in November 
2000, a CT scan of the head was done which revealed 
generalized cerebral atrophy.  A December 2000 VA mental 
health note indicates that the Veteran had a long history of 
alcohol dependence and had an alcohol induced persistent 
amnetic disorder.  A psychologist opined that the Veteran did 
not have the capacity to manage his funds and was in urgent 
need of a fiduciary to assist him.  

A VA examination was conducted in January 2001 at which time 
diagnoses including: a long history of ethanol and nicotine 
abuse; organic dementia related to cerebral atrophy for 
ethanol abuse, and possible presenile dementia, were made.

A VA mental health treatment note dated January 2001 found 
the Veteran to have memory problems.  He reported having 
occasional nervousness.  The examiner noted that thought 
process was slow, but goal-directed.  Insight, judgment, 
memory, and concentration were described as severely 
impaired.  No evidence of suicidal or homicidal ideation, 
psychotic features, or psychomotor retardation or agitation 
was noted.  The assessments consisted of dementia due to 
chronic alcohol abuse, and PTSD by history.

A follow-up VA treatment note dated April 2001 found the 
Veteran's thought processes to be linear and goal-directed, 
but his insight and judgment were described as poor, and 
memory and concentration were described as impaired.  No 
evidence of suicidal or homicidal ideation, psychotic 
features, or psychomotor retardation or agitation was noted.  
The impressions included alcoholic dementia; PTSD and alcohol 
dependence, in early remission.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.

A VA PTSD examination was conducted in March 2003 and the 
claims file was reviewed.  The Veteran's daughter/custodian 
provided historical information, reporting that the Veteran 
experienced nightmares, flashbacks, insomnia, and social 
isolation.  It was noted that the no new psychiatric symptoms 
had appeared during the past year.  The history indicated 
that the Veteran had a serious drinking problem all his life 
and also had alcoholic dementia.  The examiner noted that 
PTSD symptoms and impairments interfered with employment and 
social functioning, manifested by poor social skills and 
avoidant behaviors.  

Mental status examination revealed that the Veteran's mood 
was anxious and dysphoric and his speech was slurred.  
Thought processes were generally logical and relevant, but 
insight, judgment, attention and concentration were described 
as poor.  Recent, intermediate and remote memory were all 
significantly impaired.  Thought content was without 
psychotic features or suicidal/homicidal ideation.  There was 
no indication of psychomotor retardation or agitation.  PTSD 
and alcoholic dementia were diagnosed and GAF score of 35 was 
assigned.  The examiner commented that alcoholic dementia was 
probably related to PTSD, but noted that under current law it 
was not compensable.  

VA records dated from 2003 to 2009 reflect that the Veteran 
continued to be treated by VA for diagnosed conditions 
including PTSD, alcohol induced dementia/memory disturbance 
and alcohol dependence, in remission.  VA mental health 
records dated in include an entry dated in February 2003, 
reflecting that diagnosed of alcohol induced dementia; 
Alzheimer's dementia and PTSD were all made and that a GAF 
score of 50 was assigned.  When seen in August 2003, 
diagnoses of PTSD and alcoholic dementia were made and GAF 
score of 35 was assigned.  In September 2003 the Veteran 
underwent treatment and therapy in a dementia program.  A VA 
mental health clinical note dated in February 2004 contains 
the following assessments: PTSD; alcohol induced dementia; 
nicotine dependence; and alcohol dependence in remission, for 
which a GAF score of 45 was collectively assigned.  

When seen by VA in October 2006, the Veteran's daughter 
reported that the Veteran was sleeping well, had minimal PTSD 
symptomatology and that his condition was stable on 
medications.  Examination revealed that mood was stable and 
speech was normal.  Thought processes were logical and 
relevant; insight was described as poor.  Impulse control was 
intact.  Recent and remote memory were impaired.  Thought 
content was without psychotic features or suicidal/homicidal 
ideation.  There was no indication of psychomotor retardation 
or agitation.  The diagnoses included PTSD and alcohol 
induced persisting dementia, and a GAF score of 40 was 
assigned.  The Veteran was again evaluated in July 2007, at 
which time it was noted that he had significant short-term 
memory loss and had no history of suicidal ideation or 
attempts.

A VA examination was conducted in August 2009 and the claims 
file was reviewed.  The examiner indicated that the Veteran 
was being treated by VA for PTSD and a non-psychiatric 
illness described as alcohol induced persisting dementia.  
The report indicated that the Veteran had no history of 
suicide attempts or assaultiveness.  The Veteran's general 
appearance was assessed as appropriate.  Speech was clear and 
coherent.  The Veteran was somewhat oriented with difficulty 
relating to time.  Thought process and content were 
unremarkable and there were no indications of delusions or 
hallucinations.  There was some indication of sleep 
impairment.  The report noted that there were no indications 
of inappropriate, obsessive or ritualistic behavior, and no 
evidence of homicidal or suicidal thoughts.  Episodes of 
angry outbursts were noted.  Memory testing was normal.  
Diagnoses of chronic PTSD and substance induced persisting 
dementia were diagnosed.  The examiner explained that 
symptoms of nightmares and startle response were attributed 
to PTSD; confusion was due to dementia.  A GAF score of 60 
was assigned for PTSD only.  The examiner clarified that the 
Veteran was not unemployable due to PTSD, and further 
explained that the Veteran denied having any friends and that 
PTSD played a role in this.  The report indicated that the 
Veteran had attributed his unemployment to chronic alcohol 
abuse.  It was noted that PTSD was not productive of total 
occupational and social impairment; but that it did result in 
deficiencies relating to work, mood and family relations.  

In April 2010, additional evidence was added to the file 
which was accompanied by a waiver.  This evidence consists of 
a July 2009 article located on www.healthnews.com entitled, 
"PTSD Increases Risk for Dementia in Veterans."

Analysis

The Veteran contends that an evaluation in excess of 10 
percent is warranted for his service-connected PTSD.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
psychiatric symptoms listed in the rating criteria below are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim for service 
connection, a 10 percent disability evaluation is warranted 
when the evidence demonstrates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Initially, the Board notes that in addition to service-
connected PTSD, a co-existing diagnosis of substance induced 
persisting dementia has been made.  The Veteran and his 
representative have questioned whether the dementia is 
secondary to or part and parcel of PTSD and have submitted 
for the record an article to the effect that PTSD increases 
the risk for dementia in veterans.  The Court has held that a 
medical article or treatise 'can provide important support 
when combined with an opinion of a medical professional' if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least 'plausible 
causality' based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus).  Thus, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999), see also Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was 'adequate to 
meet the threshold test of plausibility').  As such, the 
clinical evidence in this case relating specifically to the 
Veteran is of greater probative value than an article 
providing general information regarding the possible risks 
related to PTSD

Since at least 2000, the Veteran's dementia has clearly and 
consistently been etiologically linked by medical 
professionals to alcohol use/abuse and not to service-
connected PTSD and has been clinically identified as a 
condition independent of, and unrelated to PTSD.  Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  In only one instance, 
a 2003 VA examination report, was it opined that alcoholic 
dementia was "probably" related to PTSD.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicated that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  However, there was no basis provided to 
support that speculative opinion; nor has any competent, 
probative evidence been otherwise provided which 
etiologically links that condition to PTSD.  

The co-existing conditions diagnosed in this case somewhat 
complicate the matter of ascertaining the severity of the 
Veteran's service-connected PTSD and its manifestations.  
Under the circumstances of this case, for all intents and 
purposes, the Board will not consider dementia as a part and 
parcel manifestation of the PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (if VA cannot distinguish by 
competent medical opinion the extent of symptoms that are 
attributable to service-related causes from those that are 
not, VA effectively must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service- connected disability).  See also Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006).  However, to the 
extent that any manifestations/symptoms of PTSD and alcohol 
induced persistent dementia are over-lapping/duplicative or 
not clearly connected with either condition, the Board will 
presume that these are part and parcel of service-connected 
PTSD.  

The evidence establishes that consistently since the Veteran 
filed his claim for increase in April 2001, VA records and 
examination reports have documented symptoms of sleep 
impairment, mild memory impairment, and mood fluctuation all 
associated at least in part with PTSD, all of which support 
the assignment of a 30 percent evaluation.  In contrast, 
while medical records have noted manifestations such as 
speech irregularities, significantly impaired memory, 
judgment and thinking and disturbances of motivation and 
mood, these have been associated with the diagnosis of 
alcohol induced persistent dementia.  As such, these 
manifestations cannot provide the basis for the assignment of 
a 50 percent evaluation for PTSD.  

Socially, the evidence reflects that the Veteran is 
essentially isolated in terms of friendships and in 2009 a VA 
examiner indicated that PTSD had a role in this social 
impairment.  However, it is also shown that he has lived for 
several years with his daughter in a stable situation, under 
controlled conditions.  This finding in and of itself is 
inconsistent with a demonstrated difficulty in establishing 
and maintaining social relationships, as required for a 50 
percent evaluation, but is consistent with a lesser degree of 
social impairment as contemplated under the 30 percent 
criteria.   

Industrially, the evidence reflects that the Veteran has not 
worked since the 1970's.  The Veteran himself has attributed 
his unemployment to chronic alcohol abuse, as opposed to 
being related to PTSD manifestations.  Similarly, in 2009 the 
VA examiner opined that the Veteran's PTSD did not render him 
unemployable.  It appears that the Veteran's non service-
connected disorders, alcohol abuse (now in remission and 
dementia, are the predominant factor in his unemployability.  
In addition, the most recently GAF score of 60, assigned in 
2009 solely for manifestations associated with PTSD, 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Recognizing the 
symptomatology which has been associated with PTSD, as well 
as the assigned GAF score, leads to the logical conclusion 
that PTSD is productive of occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
consistent with the assignment of a 30 percent evaluation.  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
PTSD most nearly approximates the criteria for a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks is 
demonstrated.  38 C.F.R. § 4.7 (2009).  However, as explained 
herein, to the extent that the criteria for an assignment of 
an evaluation in excess of 30 percent have been shown; these 
manifestations have been associated with the more pervasive 
and predominant non service-connected disorder, which has 
been diagnosed as substance induced persisting dementia, and 
as such cannot provide a basis for an evaluation in excess of 
30 percent.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 30 percent evaluation have been are met 
for the entirety of the appeal period and to this extent the 
appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 30 
percent for any portion of the appeal period.  Since the 
evidence relating to this specific matter is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.   The 
Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's work functioning.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of 
such schedular criteria was discussed in great detail above.  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in 
the clinical records fit squarely within the criteria found 
in the relevant Diagnostic Code for the disability at issue, 
PTSD.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  In addition, 
the Veteran himself has identified sources other than PTSD as 
the reasons for interference with employment/employability 
and although it is shown that he has received regular VA 
treatment for PTSD, there is no evidence of frequent 
hospitalizations for this condition.  For these reasons, 
referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable 
since the evidence of record does not demonstrate that the 
Veteran has been rendered unemployable due to his service-
connected PTSD, nor has the Veteran so alleged.  Thus, at 
this point, there is no cogent evidence of unemployability 
and entitlement to increased compensation based on TDIU is 
not warranted and need not be further considered at this 
point.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for PTSD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


